                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMPRESARIO EN DESARROLLO,                          Case No. 19-cv-01495-HSG
                                         CORP.,
                                   8                                                        ORDER DISMISSING CASE
                                                        Plaintiff,
                                   9                                                        Re: Dkt. Nos. 127, 129
                                                 v.
                                  10
                                         MARIA PASTRANA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On September 19, 2018, Plaintiff Empresario En Desarrollo, Corp. brought this diversity

                                  14   action against Defendants Maria Pastrana, Julio Pastrana, Juana Polonski, Deman Salomon

                                  15   Myvett, and Juan Carlos Fuentes, in the Eastern District of New York. See Dkt. No. 1. On March

                                  16   20, 2019, the case was transferred to this Court because all Defendants reside in California. See

                                  17   Dkt. Nos. 33, 34. Both counsel for Plaintiff and for Defendants subsequently moved to withdraw.

                                  18   See Dkt. Nos. 56, 74, 90, 95, 101, 107.

                                  19          The Court set a hearing on the motions to withdraw and the initial case management

                                  20   conference for July 30, 2019. See Dkt. No. 125. The Court ordered counsel for Plaintiff and

                                  21   Defendants to appear at the hearing in person, id., and because Plaintiff is a corporation, ordered a

                                  22   representative for Plaintiff to appear in person, Dkt. No. 126. Neither counsel for Plaintiff nor a

                                  23   representative for Plaintiff appeared at the July 30 hearing. Counsel for Defendants also failed to

                                  24   appear at the hearing. Given the non-participation of Plaintiff, the Court was unable to hold the

                                  25   initial case management conference or consider the pending motions to withdraw. See Dkt. No.

                                  26   128. Following the hearing, the Court issued an order to show cause why Plaintiff’s case should

                                  27   not be dismissed for failure to prosecute. See Dkt. No. 127. Plaintiff failed to respond by the

                                  28   August 6, 2019, deadline.
                                   1          On August 13, 2019, Defendants filed a motion for sanctions pursuant to Federal Rule of

                                   2   Civil Procedure 11 contending that Plaintiff’s case is frivolous and was intended solely to harass.

                                   3   See Dkt. No. 129. Defendants note that Plaintiff has not supported its claims and in fact has failed

                                   4   to respond to the Court’s orders and deadlines. Id.

                                   5          A court may dismiss a claim for failure to prosecute or for failure to comply with a court

                                   6   order after weighing the following factors: (1) the public’s interest in expeditious resolution of

                                   7   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to defendants; (4) the

                                   8   availability of less drastic alternatives; and (5) the public policy favoring disposition of cases on

                                   9   their merits. Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

                                  10          Here, the first two factors, the public’s interest in expeditious resolution of litigation and

                                  11   the Court’s need to manage its docket, weigh in favor of dismissal. This case has been pending

                                  12   since 2018, and in that time, Plaintiff has had ample opportunity to advance its case. Instead,
Northern District of California
 United States District Court




                                  13   Plaintiff failed to appear at the initial case management conference and missed Court-imposed

                                  14   deadlines.

                                  15          The third factor, risk of prejudice to Defendants, also weighs in favor of dismissal. There is

                                  16   a rebuttable presumption of prejudice to a defendant that arises when a plaintiff unreasonably

                                  17   delays litigation. In re Eisen, 31 F.3d 1447, 1452–53 (9th Cir. 1994). Plaintiff’s failure to

                                  18   respond in any way to the Court’s order to show cause is unreasonable and indicates Plaintiff’s

                                  19   apathy toward litigating this case.

                                  20          The fourth factor, public policy favoring disposition of cases on their merits, generally

                                  21   weighs against dismissal. Nevertheless, here, the Court has no reason to believe that this case will

                                  22   proceed to trial. Plaintiff’s counsel has indicated a desire to withdraw, and to date Plaintiff has not

                                  23   identified new counsel or even a representative of the corporation. As the Court previously

                                  24   cautioned Plaintiff, “[a] corporation, unincorporated association, partnership or other such entity

                                  25   may appear only through a member of the bar of this Court.” See Dkt. No. 126 (citing Civil L.R.

                                  26   3-9(b)).

                                  27          Lastly, the fifth factor, availability of less drastic sanctions, also weighs in favor of

                                  28   dismissal. As stated above, this case simply is not moving toward resolution. Without new
                                                                                          2
                                   1   counsel representing Plaintiff and Plaintiff’s active participation, the case cannot be resolved, nor

                                   2   can the Court fashion a lesser sanction.

                                   3           Accordingly, the Court DISMISSES this action without prejudice for failure to prosecute.

                                   4   Given the posture of the case, however, the Court cannot determine that bringing the action was a

                                   5   sanctionable event, and therefore DENIES Defendants’ motion for sanctions under Federal Rule of

                                   6   Civil Procedure 11. The clerk is directed to enter judgment in favor of Defendants and against

                                   7   Plaintiff and to close the case.

                                   8           IT IS SO ORDERED.

                                   9   Dated: 8/19/2019

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
